Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 11, 14-16, 21-22, 26-30, 33 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al (U.S Patent 9,010,425) (“Larsen”).
Regarding Claim 1, Larsen discloses a method for washing an annulus that at least partially surrounds a casing in a well (Abstract; Col 3, lines 26-33; Col 4, lines 18-35), the method comprising:
locating a tool inside the casing (Abstract; Figure 4; Col 3, lines 33-60);
flowing a washing fluid from an injection aperture on the tool into the annulus through a first casing aperture in the casing (Abstract; Col 3, lines 28-60);
creating an inflow region within the casing having reduced pressure relative to the annulus (Col 3, lines 40-51; Col 4, lines 54-64; Col 5, lines 28-36); and


Regarding Claim 6, Larsen discloses the method according to claim 3, comprising flowing the an operating fluid from a fluid aperture in the tool, wherein the fluid aperture imparts a helical component of velocity to the operating fluid so as to establish a swirl of the operating fluid at the inflow region, thereby establishing reduced pressure within the inflow region relative to the annulus (Abstract; Figure 5; Col 11, lines 11-48).

Regarding Claim 7, Larsen discloses the method according to claim 6, wherein the washing fluid and the operating fluid are the same fluid (Col 3, lines 40-51; Col 11, lines 17-37).

Regarding Claim 8, Larsen discloses the method according to claim 6, comprising directing the operating fluid using a vane on the tool (Col 11, lines 11-67).

Regarding Claim 9, Larsen discloses the method according to claim 8, comprising flowing the operating fluid through a fluid aperture located on the vane (Col 3, lines 40-51; Col 8, lines 21-37).

Regarding Claim 11, Larsen discloses the method according to claim 1, comprising providing a sealing arrangement between the tool and the casing to restrict flow of the washing 

Regarding Claim 14, Larsen discloses the method according to claim 1, comprising flowing the washing fluid from the injection aperture and into the annulus at the same time as the tool is moved relative to the casing (Abstract; Col 3, lines 27-60; Col 11, lines 11-48).

Regarding Claim 15, Larsen discloses the method according to claim 1, comprising:
ceasing flow of the washing fluid from the injection aperture (Col 3, lines 27-60);
moving the tool to a different location in the casing (Abstract; Col 5, lines 27-60); and
reinstating flow of the washing fluid through the injection aperture (Col 11, lines 11-48).

Regarding Claim 16, Larsen discloses the method according to claim 1, comprising setting a plug downhole of the tool (Col 3, lines 27-60).

Regarding Claim 21, Larsen discloses the method according to claim 1, comprising flowing cement through a cement bypass arrangement on the tool (Figure 2; Col 10, lines 40-62; Figure 7; Col 12, lines 49-59); and 
filling a region of the casing below the tool with cement to create a cement plug (Figure 2; Col 10, lines 40-62).

Regarding Claim 22, Larsen discloses the method according to claim 1, comprising relieving pressure via a pressure bypass arrangement on the tool to reduce the 

Regarding Claim 26, Larsen discloses a downhole apparatus for washing an annulus that at least partially surrounds a casing in a well (Abstract; Col 3, lines 26-33; Col 4, lines 18-35), comprising:
an external housing having a bore extending there through (Abstract; Figure 4; Col 3, lines 33-60);
a fluid injection port positioned on the housing (Abstract; Col 3, lines 28-60); and
a pressure reduction apparatus positioned uphole of the fluid injection port (Abstract; Col 4, lines 64-67; Col 5, lines 1-13);
wherein, in use, a washing fluid is passed through the fluid injection port and flowed towards the pressure reduction apparatus via the annulus to wash the annulus in the well (Abstract; Col 3, lines 28-60; Col 10, lines 51-65; Col 11, lines 17-48).

Regarding Claim 27, Larsen discloses the downhole apparatus according to claim 26, wherein the pressure reduction apparatus comprises at least one fluid aperture for flowing a fluid there through, the fluid aperture being configured to impart a helical component of velocity to fluid flowing there through (Abstract; Figure 5; Col 11, lines 11-48).

Regarding Claim 28, Larsen discloses the downhole apparatus according to claim 26, wherein the pressure reduction apparatus comprises a vane extending helically relative to the axis of the tool (Col 3, lines 40-51; Col 11, lines 17-37).

Regarding Claim 29, Larsen discloses the downhole apparatus according to claim 28, wherein the helically extending vane comprises at least one fluid aperture for flowing a fluid there through (Col 3, lines 40-51; Col 8, lines 21-37).

Regarding Claim 30, Larsen discloses the downhole apparatus according to claim 26, comprising at least one of an upper seal located uphole of the fluid injection port, and a lower seal located downhole of the fluid injection port (Col 6, lines 1-40; Col 7, lines 5-20; Col 9, lines 30-45).

Regarding Claim 33, Larsen discloses the downhole apparatus according to claim 26, comprising a releasable plug arrangement configured to be released form the downhole apparatus and set in the casing within which the apparatus is located (Col 3, lines 27-60).

Regarding Claim 36, Larsen discloses a method for plugging a well which includes a wellbore casing and an annulus at least partially surrounding the wellbore casing (Abstract; Col 3, lines 27-60), comprising:
locating a tool inside the wellbore casing (Abstract; Figure 4; Col 3, lines 33-60);
flowing a washing fluid from an injection aperture on the tool into the annulus through a first casing aperture in the wellbore casing (Abstract; Col 3, lines 28-60);
creating an inflow region within the wellbore casing having reduced pressure relative to the annulus (Col 3, lines 40-51; Col 4, lines 54-64; Col 5, lines 28-36);

providing a plug in the well (Col 3, lines 27-60).

Regarding Claim 37, Larsen discloses the method according to claim 36, comprising providing a plug in the annulus and within the wellbore casing (Col 3, lines 27-60).

Regarding Claim 38, Larsen discloses the method according to claim 1, comprising flowing cement from the tool and into the annulus (Figure 2; Col 10, lines 40-62; Figure 7; Col 12, lines 49-59).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al (U.S Patent 9,010,425) (“Larsen”) in view of Bakkan (U.S Patent 9,334,712).
Regarding Claim 32, Larsen fails to expressly disclose the downhole apparatus according to claim 30, comprising a bypass arrangement having an uphole bypass port positioned uphole of the upper seal and a downhole bypass port positioned downhole of the lower seal.
Bakkan teaches the apparatus above, wherein a bypass arrangement is incorporated that includes an uphole bypass port positioned uphole of the upper seal and a downhole bypass port positioned downhole of the lower seal (Abstract; Figure 3; Col 4, lines 20-50 and lines 58-67; Col 5, lines 1-18) for the purpose of allowing the sealing fluid to flow through a first set of openings/apertures through the downhole tool and out of a second set of openings/apertures in order to prevent fluid lock and provide a whole continuous sealing fluid plug in the well (Abstract; Col 5, lines 11-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Larsen to incorporate a bypass arrangement as described above, and taught by Bakkan, because doing so would allow the sealing fluid to flow through a first set of openings and out through a second set of openings in order to prevent fluid lock and a whole continuous sealing fluid plug in the well.

Regarding Claim 35, Larsen fails to expressly disclose the downhole apparatus according to claim 26, comprising a pressure bypass arrangement.
Bakkan teaches the downhole apparatus above comprising a bypass arrangement (Abstract; Figure 3; Col 4, lines 20-50 and lines 58-67; Col 5, lines 1-18) for the purpose of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Larsen to incorporate a bypass arrangement as described above, and taught by Bakkan, because doing so would allow the sealing fluid to flow through a first set of openings and out through a second set of openings in order to prevent fluid lock and a whole continuous sealing fluid plug in the well.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lerbrekk et al (U.S Pub 2014/0138078) – discloses a perforating tool to provide perforations in a pipe in a formation and comprising a material that is injected downhole that can be hardened (Abstract; Page 1, paragraph [0003]).
	Jennings et al (U.S Patent 3,367,420) – discloses methods of consolidating a subsurface formation surrounding a well by injecting a packing material through multiple perforations in the casing, into a cavity washed in the formation and retaining the particles in the cavity until such time as the cavity is packed (Abstract; Col 2, lines 10-20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674